PROMISSORY NOTE SETTLEMENT AGREEMENT

THIS PROMISSORY NOTE SETTLEMENT AGREEMENT (the “Agreement”) is made effective
this 31st day of October, 2008 (the “Effective Date”), by and between Nitro
Petroleum Incorporated, (the “Company”), with a principal business address of
7250 N.W. Expressway, Oklahoma City, Oklahoma 73132 and 658111 B.C. Ltd.
(“658111 Ltd.”), with a principal business address of 16403-87th Street,
Osoyoos, British Columbia, Canada V0H1V2.

WITNESSETH

WHEREAS, the Company has borrowed $100,000 from 658111 Ltd. pursuant to the
terms of that certain demand promissory note issued by the Company in favor of
658111 Ltd., which bears interest at a rate of four percent (4%) per annum (the
“Note”).

WHEREAS, the table below sets forth (i) the date the Note was entered into, (ii)
the original principal amount of the Note, (iii) the unpaid principal amount of
the Note as of the Effective Date, (iv) the accrued and unpaid interest owed on
the Note as of the Effective Date, and (v) the total amount of principal and
accrued and unpaid interest due on the Note as of the Effective Date:

Date of Promissory Note

Original Principal Amount of Promissory Note

Unpaid Principal Amount of Promissory Note

Accrued and Unpaid Interest

Total Principal and Interest due on Promissory Note

February 9, 2006

$100,000

$100,000

$11,072

$111,072

 

WHEREAS, the aggregate amount of the total principal and accrued and unpaid
interest due on the Note as of the Effective Date is $111,072 (referred to
hereafter as the “Settlement Amount”).

WHEREAS, the Company desires to pay the Settlement Amount through the issuance
of shares of its common stock, par value $0.001 per share (the “Common Stock”)
and 658111 Ltd. desires to accept shares of the Company’s Common Stock in full
satisfaction of the Settlement Amount pursuant to the terms and conditions of
this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the covenants herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:

 

1.

Payment of Settlement Amount.

(a)   Valuation of Common Stock. The parties agree that, for purposes of paying
the Settlement Amount, each share of the Company’s Common Stock shall be valued
at $0.05 per share (the “Per Share Value”). The parties determined the Per Share
Value through negotiation and, as such, the parties recognize, acknowledge and
agree that the Per Share Value may not be indicative of the true value of a
share of the Company’s Common Stock.

(b)  Issuance of Shares. Based on the Per Share Value, simultaneously with the
execution and delivery of this Agreement, the Company shall issue and deliver to
658111 Ltd. a stock certificate or stock certificates representing a total of
2,221,440 shares (the “Settlement Shares”) of the Company’s Common Stock in full
satisfaction of the Settlement Amount. The stock certificate(s) for the
Settlement Shares shall be freely tradable and bear no legends restricting
transfers of the Settlement Shares.

2.         Cancellation of the Note. 658111 Ltd. hereby assigns, transfers and
surrenders for cancellation the Note to the Company. Simultaneously with the
execution of this Agreement, 658111 Ltd. shall deliver to the Company the Note,
duly endorsed as terminated and cancelled. 658111 Ltd. acknowledges that upon
its receipt of

 

 



 

--------------------------------------------------------------------------------

the Settlement Shares pursuant to Section 1(b) above and delivery of the Note
pursuant to this Section, it shall have no further rights to any payments under
the Note.

 

3.         Release of the Company. 658111 Ltd., on behalf of its officers,
directors, shareholders, assigns, successors, agents, representatives, attorneys
and all other persons or entities who/which have or could have made claims
through or based on any of its rights, hereby release and discharge the Company,
and any of its officers, directors, shareholders, attorneys, affiliates,
successors, agents and representatives, (collectively the “Company Released
Parties”) from all claims, liabilities, demands and causes of actions, known or
unknown, fixed or contingent, which 658111 Ltd. has, may have or claim to have
against the Company Released Parties, related to or arising out of the Note.

4.         Release of 658111 Ltd. The Company, on behalf of its officers,
directors, shareholders, assigns, successors, agents, representatives, attorneys
and all other persons or entities who/which have or could have made claims
through or based on any of its rights, hereby release and discharge 658111 Ltd.,
and any of its officers, directors, shareholders, attorneys, affiliates,
successors, agents and representatives, (collectively the “658111 Ltd. Released
Parties”) from all claims, liabilities, demands and causes of actions, known or
unknown, fixed or contingent, which the Company has, may have or claim to have
against the 658111 Ltd. Released Parties, related to or arising out of the Note.

 

5.

Representations and Warranties of the Company.

(a)  Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and has all requisite
power and authority to execute and deliver this Agreement and all other
instruments which are ancillary hereto.

(b)  Authorization; Approvals. The execution and delivery of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all requisite corporate action on the part
of the Company. This Agreement has been duly and validly executed and delivered
by the Company and, assuming the due execution and delivery of this Agreement by
658111 Ltd., shall constitute the valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, moratorium, fraudulent transfer, reorganization and other
laws of general applicability affecting the rights and remedies of creditors and
by general equitable principles (whether considered in a proceeding in equity or
at law).

(c)  Settlement Shares. Once issued in accordance with the terms of this
Agreement, the Settlement Shares shall be duly authorized, validly issued, fully
paid and non-assessable shares of the Company’s Common Stock.

 

 

6.

Representations and Warranties of 658111 Ltd.

(a)  Organization. 658111 Ltd. is a company duly organized, existing and in good
standing under the laws of British Columbia, Canada and has all requisite power
and authority to execute and deliver this Agreement and all other instruments
which are ancillary hereto.

(b)  Authorization; Approvals. The execution and delivery of this Agreement by
658111 Ltd. and the consummation by 658111 Ltd. of the transactions contemplated
hereby have been duly authorized by all requisite action on the part of 658111
Ltd. This Agreement has been duly and validly executed and delivered by 658111
Ltd. and, assuming the due execution and delivery of this Agreement by the
Company, shall constitute the valid and legally binding obligation of 658111
Ltd., enforceable against 658111 Ltd. in accordance with its terms, except as
limited by bankruptcy, moratorium, fraudulent transfer, reorganization and other
laws of general applicability affecting the rights and remedies of creditors and
by general equitable principles (whether considered in a proceeding in equity or
at law).

 

(c)

Investment Representations.

(i)   658111 Ltd. is fully aware of the Company’s business, operations and
financial condition and has had full access to the information it considers
necessary or appropriate to make an investment decision with

 

2

 



 

--------------------------------------------------------------------------------

respect to accepting the Settlement Shares in full satisfaction of the
Settlement Amount and has had an opportunity to ask questions of and receive
answers from a person or persons acting on the Company’s behalf concerning the
terms and conditions of this Agreement, and all such questions have been
answered to its full satisfaction.

(ii)  658111 Ltd. (i) is acquiring the Settlement Shares for its own account,
for investment only, and not with a view toward the resale or distribution
thereof; (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of making
investment decisions of this type; (iii) has knowledge of finance, securities
and investments generally; (iv) has experience and skill in investments based on
actual participation; and (v) has the ability to bear the economic risk of this
investment and the ability, at the present time, to afford a complete loss of
such investment.

 

7.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Oklahoma.

8.         Binding Effect. This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective successors and
assigns.

9.         Entire Agreement. This Agreement constitutes the entire understanding
and agreement of the parties with respect to the subject matter hereof,
supercedes any prior written or oral communications with respect thereto, and
may not be modified except by a writing signed by all the parties.

10.       Counterparts-Facsimile Signatures. This Agreement may be executed in
multiple counterparts each of which when duly executed and delivered shall be an
original. Telefacsimilies signatures of the parties or counterparts of this
Agreement will be binding as if such signatures were originals.

11.       Survival of Representations, Warranties and Agreements. All of the
representations, warranties, covenants, promises and agreements of the parties
contained in this Agreement (or in any document delivered or to be delivered
pursuant to this Agreement) shall survive the execution, acknowledgment, sealing
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.

Executed as of this 5th day of December, 2008.

Nitro Petroleum Incorporated

 

 

By:  /s/  Larry Wise  

Larry Wise, President

 

658111 B.C. Ltd.

 

 

By:  /s/  Leo Shull  

Leo Shull, President

 

 

3

 



 

 